Detailed Action

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 5-12, 14-15, 17-21 and 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,750,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patents recite a method, a device and a system for managing a fleet of vehicles, whereas the claims of the instant application are broader version of claim(s) of the patents as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patents, and it would have been obvious to one of ordinary skill in the art, [before the filling date of the claimed invention/at the time of the invention], to arrive to the broader claims as recited in the instant application.



Instant Application
US Patent 10,750,336
Claim 1: A method for managing a fleet of vehicles, the method comprising: 

providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining non-OBD2 communication data from an OBD2 port of the electric vehicle; 

using the telematics device to identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

providing a data definition set for the electric vehicle to the telematics device; and 

using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle, wherein the vehicle mode comprises at least one of a charging mode, a driving mode, and a parked mode.  

Claim 1: A method for managing a fleet of vehicles, the method comprising: 

providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining data from the electric vehicle; 


using the telematics device to identify the electric vehicle based on the data obtained from the electric vehicle; 


providing a data definition set for the electric vehicle to the telematics device; and 

using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the data obtained from the electric vehicle, wherein the vehicle mode comprises at least one of a charging mode, a driving mode, and a parked mode, 

wherein using the telematics device to identify the electric vehicle based on the data obtained from the electric vehicle comprises: 

obtaining data from a serial network on-board the electric vehicle; 

comparing the data obtained from the serial network to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identifying a vehicle identification instruction set corresponding to the matching fingerprint; and 

performing the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle, wherein the data obtained from the serial network comprises a CAN bus identifier and a payload of a CAN bus message. 
   
Claim 2: The method of claim 1 wherein using the telematics device to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises: 



comparing the data obtained from the serial network to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identifying a vehicle identification instruction set corresponding to the matching fingerprint; and 

performing the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle.  






Claim 3: The method of claim 2, wherein obtaining the data from the serial network on-board the electric vehicle comprises obtaining the data from the serial network on-board the electric vehicle for a pre-determined period of time.  

Claim 5: The method of claim 2, wherein the data obtained from the serial network further comprises a payload filter of a CAN bus message.  


Claim 6: The method of claim 1, wherein providing the data definition set for the electric vehicle to the telematics device comprises: 
providing a server, the server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 
communicating a vehicle identifier for the electric vehicle from the telematics device to the server; 
locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle; and 
communicating the data definition set for the electric vehicle from the server to the telematics device.  

Claim 7: The method of claim 6, wherein: 
the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition; 
the CAN bus signal definition comprising at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus 
the request-response definition comprising at least one request parameter and an interpretation definition for the at least one request parameter. 

 
Claim 8: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, reducing a rate at which data is transmitted from the electric vehicle to a server.  


Claim 9: The method of claim 1 further comprising, in response to determining that the electric vehicle is not in the driving mode, reducing a rate at which data is obtained from the electric vehicle.  


Claim 10: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, determining charge metrics including at least one of a charge start time, a charge duration, a maximum charging power, a total charging energy, estimated charging losses, a starting battery state of charge, an ending battery state of charge, location coordinates, and a charge energy interval data.  


Claim 11: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the driving mode, determining trip metrics including at least one of a trip start time, a trip duration, a total idle time, a total distance travelled, a total distance travelled on electricity, a starting odometer, an ending odometer, an outside temperature, a total fuel consumed amount, an amount of fuel consumed while idle, a starting battery state of charge, an ending battery state of charge, a number of idling events, a number of hard braking events, a number of hard acceleration events, an average speed, and a maximum speed.  


Claim 12: A telematics device for managing an electric vehicle, the device comprising: 

an OBD2 port for obtaining non-OBD2 communication data from the electric vehicle; Application No.: 16/928,3355 Docket No.: G0885.70013US01 Amendment dated April 6, 2021 First Preliminary Amendment 



a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and 

the processor configured to: 

obtain data from the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non- OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode. 

 
Claim 14: The telematics device of claim 12, wherein the processor configured to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises the processor configured to:

obtain data from a serial network on-board the electric vehicle; 

compare the data obtained from the serial network to the plurality of fingerprints to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identify a vehicle identification instruction set corresponding to the matching fingerprint; and 
perform the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle. 

 



Claim 15: The telematics device of claim 14, wherein the processor configured to obtain the data from the serial network on-board the electric vehicle comprises the processor configured to obtain the data from the serial network on-board the electric vehicle for a pre-determined period of time.  




Claim 17: The telematics device of claim 14, wherein the data obtained from the serial network further comprises a payload filter of a CAN bus message.  


Claim 18: The telematics device of claim 12, wherein the processor configured to obtain the data definition set for the electric vehicle from the server comprises: communicating a vehicle identifier for the electric vehicle to the server; and receiving the data definition set for the electric vehicle from the server.

  
Claim 19: The telematics device of claim 12, wherein: the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition; the CAN bus signal definitions comprising at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor; and the request-response definition comprising at least one parameter to request and an interpretation definition for the at least one parameter.  


Claim 20: The telematics device of claim 12, wherein the processor is further configured to reduce a rate at which data is transmitted to the server when the electric vehicle is in the charging mode.  


Claim 21: The telematics device of claim 12, wherein the processor is further configured to reduce a rate at which data is obtained from the electric vehicle when the electric vehicle is not in the driving mode.  


Claim 23: A system for managing a fleet of vehicles, the system comprising: 

a server storing a plurality of vehicle identifiers, the vehicle identifiers being stored in association with data definition sets; 

a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being in communication with the server, the telematics device having a connection port, a memory, and a processor; the connection port for obtaining non-OBD2 communication data from the electric vehicle, the memory being operably connected to the processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and the processor configured to: 

obtain the non-OBD2 communication data from an OBD2 port of the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non- OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode.

Part of claim 1: wherein using the telematics device to identify the electric vehicle based on the data obtained from the electric vehicle comprises: 





comparing the data obtained from the serial network to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identifying a vehicle identification instruction set corresponding to the matching fingerprint; and 

performing the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle, wherein the data obtained from the serial network comprises a CAN bus identifier and a payload of a CAN bus message.



Claim 2: The method of claim 1, wherein obtaining the data from the serial network on-board the electric vehicle comprises obtaining data from the serial network on-board the electric vehicle for a pre-determined period of time. 
   
Claim 3: The method of claim 1, wherein the data obtained from the serial network further comprises a payload filter of the CAN bus message. 


Claim 4: The method of claim 1, wherein providing the data definition set for the electric vehicle to the telematics device comprises: 
providing a server, the server storing a plurality of vehicle identifiers, the vehicle identifiers being stored in association with data definition sets; 
communicating the vehicle identifier for the electric vehicle from the telematics device to the server; 
locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle; and communicating the data definition set for the electric vehicle from the server to the telematics device. 


Claim 5: The method of claim 4, wherein: 
the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition; 
the CAN bus signal definition comprising at least one of the CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a 
the request-response definition comprising at least one request parameter and an interpretation definition for the at least one request parameter. 
    

Claim 6: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, reducing a rate at which data is transmitted from the electric vehicle to a server. 


Claim 7: The method of claim 1 further comprising, in response to determining that the electric vehicle is not in the driving mode, reducing a rate at which data is obtained from the electric vehicle. 


Claim 8: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, determining charge metrics including at least one of a charge start time, a charge duration, a maximum charging power, a total charging energy, estimated charging losses, a starting battery state of charge, an ending battery state of charge, location coordinates, and a charge energy interval data. 


Claim 9: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the driving mode, determining trip metrics including at least one of a trip start time, a trip duration, a total idle time, a total distance travelled, a total distance travelled on electricity, a starting odometer, an ending odometer, an outside temperature, a total fuel consumed amount, an amount of fuel consumed while idle, a starting battery state of charge, an ending battery state of charge, a number of idling events, a number of hard braking events, a number of hard acceleration events, an average speed, and a maximum speed. 


Claim 10: A telematics device for managing an electric vehicle, the device comprising: 

a connection port for obtaining data from the electric vehicle; 




a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; and 

the processor configured to: 

obtain data from the electric vehicle; 

identify the electric vehicle based on the data obtained from the electric vehicle; 


obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode, 



wherein the processor configured to identify the electric vehicle based on the data obtained from the electric vehicle is configured to: 



obtain data from a serial network on-board the electric vehicle; 

compare the data obtained from the serial network to the plurality of fingerprints to identify a matching fingerprint; 



identify a vehicle identification instruction set corresponding to the matching fingerprint; and 

perform the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle, 
wherein the data obtained from the serial network comprises a CAN bus identifier and a payload of a CAN bus message. 

Claim 11: The telematics device of claim 10, wherein the connection port comprises an on-board diagnostics connection port. 
Claim 12: The telematics device of claim 10, wherein the processor configured to obtain the data from the serial network on-board the electric vehicle is configured to obtain data from the serial network on-board the electric vehicle for a pre-determined period of time. 


Claim 13: The telematics device of claim 10, wherein the data obtained from the serial network further comprises a payload filter of the CAN bus message. 


Claim 14: The telematics device of claim 10, wherein the processor configured to obtain the data definition set for the electric vehicle from the server is configured to: communicate the vehicle identifier for the electric vehicle to the server; and receive the data definition set for the electric vehicle from the server. 


Claim 15: The telematics device of claim 10, wherein: the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition; the CAN bus signal definitions comprising at least one of the CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor; and the request-response definition comprising at least one parameter to request and an interpretation definition for the at least one parameter. 


Claim 16: The telematics device of claim 10, wherein the processor is further configured to reduce a rate at which data is transmitted to the server when the electric vehicle is in the charging mode. 


Claim 17: The telematics device of claim 10, wherein the processor is further configured to reduce a rate at which data is obtained from the electric vehicle when the electric vehicle is not in the driving mode. 


Claim 18: A system for managing a fleet of vehicles, the system comprising: 

a server storing a plurality of vehicle identifiers, the vehicle identifiers being stored in association with data definition sets; 

a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being in communication with the server, the telematics device having a connection port, a memory, and a processor; the connection port for obtaining data from the electric vehicle, the memory being operably connected to the processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; and the processor configured to: 

obtain data from the electric vehicle; 


identify the electric vehicle based on the data obtained from the electric vehicle; 


obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode,


wherein the processor configured to identify the electric vehicle based on the data obtained from the electric vehicle is configured to: obtain data from a serial network on-board the electric vehicle; compare the data obtained from the serial network to the plurality of fingerprints to identify a matching fingerprint; identify a vehicle identification instruction set corresponding to the matching fingerprint; and perform the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle, wherein the data obtained from the serial network comprises a CAN bus identifier and a payload of a CAN bus message. 



Claim(s) 1-3, 5-6, 8-12, 14-15, 17, 18, 20-21 and 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,750,336 and over claim(s) 1-16 of U.S. Patent No. (11,051,143). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patents recite a method, a device and a system for managing a fleet of vehicles, whereas the claims of the instant application are broader version of claim(s) of the patents as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patents, and it would have been obvious to one of ordinary skill in the art, [before the filling date of the claimed invention/at the time of the invention], to arrive to the broader claims as recited in the instant application.

Instant Application
US Patent 11,051,143
Claim 1: A method for managing a fleet of vehicles, the method comprising: 

providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining non-OBD2 communication data from an OBD2 port of the electric vehicle; 

using the telematics device to identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

providing a data definition set for the electric vehicle to the telematics device; and 

using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle, wherein the vehicle mode comprises at least one of a charging mode, a driving mode, and a parked mode.  


























Claim 2: The method of claim 1 wherein using the telematics device to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises: 

obtaining data from a serial network on-board the electric vehicle; 

comparing the data obtained from the serial network to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identifying a vehicle identification instruction set corresponding to the matching fingerprint; and 

performing the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle.  


Claim 3: The method of claim 2, wherein obtaining the data from the serial network on-board the electric vehicle comprises obtaining the data from the serial network on-board the electric vehicle for a pre-determined period of time.  

Claim 5: The method of claim 2, wherein the data obtained from the serial network further comprises a payload filter of a CAN bus message.  


Claim 6: The method of claim 1, wherein providing the data definition set for the electric vehicle to the telematics device comprises: 
providing a server, the server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 
communicating a vehicle identifier for the electric vehicle from the telematics device to the server; 
locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle; and 
communicating the data definition set for the electric vehicle from the server to the telematics device.  


Claim 8: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, reducing a rate at which data is transmitted from the electric vehicle to a server.  


Claim 9: The method of claim 1 further comprising, in response to determining that the electric vehicle is not in the driving mode, reducing a rate at which data is obtained from the electric vehicle.  


Claim 10: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, determining charge metrics including at least one of a charge start time, a charge duration, a maximum charging power, a total charging energy, estimated charging losses, a starting battery state of charge, an ending battery state of charge, location coordinates, and a charge energy interval data.  


Claim 11: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the driving mode, determining trip metrics including at least one of a trip start time, a trip duration, a total idle time, a total distance travelled, a total distance travelled on electricity, a starting odometer, an ending odometer, an outside temperature, a total fuel consumed amount, an amount of fuel consumed while idle, a starting battery state of charge, an ending battery state of charge, a number of idling 


Claim 12: A telematics device for managing an electric vehicle, the device comprising: 

an OBD2 port for obtaining non-OBD2 communication data from the electric vehicle; Application No.: 16/928,3355 Docket No.: G0885.70013US01 Amendment dated April 6, 2021 First Preliminary Amendment 

a wireless communication interface for communicating with a server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 

a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and 

the processor configured to: 

obtain data from the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non- OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode. 

 












Claim 14: The telematics device of claim 12, wherein the processor configured to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises the processor configured to:

obtain data from a serial network on-board the electric vehicle; 

compare the data obtained from the serial network to the plurality of fingerprints to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identify a vehicle identification instruction set corresponding to the matching fingerprint; and 
perform the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle. 

 
Claim 15: The telematics device of claim 14, wherein the processor configured to obtain the data from the serial network on-board the electric vehicle comprises the processor configured to obtain the data from the serial network on-board the electric vehicle for a pre-determined period of time.  


Claim 17: The telematics device of claim 14, wherein the data obtained from the serial network further comprises a payload filter of a CAN bus message.  


Claim 18: The telematics device of claim 12, wherein the processor configured to obtain the data definition set for the electric vehicle from the server comprises: communicating a vehicle identifier for the electric vehicle to the server; and receiving the data definition set for the electric vehicle from the server.


Claim 20: The telematics device of claim 12, wherein the processor is further configured to reduce a rate at which data is transmitted to the server when the electric vehicle is in the charging mode.  


Claim 21: The telematics device of claim 12, wherein the processor is further configured to reduce a rate at which data is obtained from the 


Claim 23: A system for managing a fleet of vehicles, the system comprising: 

a server storing a plurality of vehicle identifiers, the vehicle identifiers being stored in association with data definition sets; 

a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being in communication with the server, the telematics device having a connection port, a memory, and a processor; the connection port for obtaining non-OBD2 communication data from the electric vehicle, the memory being operably connected to the processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and the processor configured to: 

obtain the non-OBD2 communication data from an OBD2 port of the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non- OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode.


Claim 1: A method for managing a fleet of vehicles, the method comprising: 

providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining non-OBD2 communication data from an OBD2 port of the electric vehicle; 

using the telematics device to identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

providing a data definition set for the electric vehicle to the telematics device; and 

using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle, wherein the vehicle mode comprises at least one of a charging mode, a driving mode, and a parked mode, 




Claim 2: The method of claim 1 wherein using the telematics device to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises: 

obtaining data from a serial network on-board the electric vehicle; 

comparing the data obtained from the serial network to a plurality of fingerprints stored on the telematics device to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identifying a vehicle identification instruction set corresponding to the matching fingerprint; and 

performing the vehicle identification instruction set corresponding to the matching fingerprint to obtain the vehicle identifier for the electric vehicle. 
    
Claim 3: The method of claim 2, wherein obtaining the data from the serial network on-board the electric vehicle comprises obtaining the data from the serial network on-board the electric vehicle for a pre-determined period of time. 
    
Claim 4: The method of claim 2, wherein the data obtained from the serial network further comprises a payload filter of a CAN bus message. 


Part of Claim 1: wherein providing the data definition set for the electric vehicle to the telematics device comprises: 
providing a server, the server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 
communicating a vehicle identifier for the electric vehicle from the telematics device to the server; locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle; and 
communicating the data definition set for the electric vehicle from the server to the telematics device.


Claim 5: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, reducing a rate at which data is transmitted from the electric vehicle to the server.

 
Claim 6: The method of claim 1 further comprising, in response to determining that the electric vehicle is not in the driving mode, reducing a rate at which data is obtained from the electric vehicle. 


Claim 7: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the charging mode, determining charge metrics including at least one of a charge start time, a charge duration, a maximum charging power, a total charging energy, estimated charging losses, a starting battery state of charge, an ending battery state of charge, location coordinates, and a charge energy interval data. 


Claim 8: The method of claim 1 further comprising, in response to determining that the electric vehicle is in the driving mode, determining trip metrics including at least one of a trip start time, a trip duration, a total idle time, a total distance travelled, a total distance travelled on electricity, a starting odometer, an ending odometer, an outside temperature, a total fuel consumed amount, an amount of fuel consumed while idle, a starting battery state of charge, an ending battery state of charge, a number of idling 


Claim 9: A telematics device for managing an electric vehicle, the device comprising: 

an OBD2 port for obtaining non-OBD2 communication data from the electric vehicle; 

a wireless communication interface for communicating with a server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 

a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and 

the processor configured to: 

obtain data from the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode, 

wherein the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition, wherein the CAN bus signal definition comprises at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor, and wherein the request-response definition comprises at least one parameter to request and an interpretation definition for the at least one parameter. 


Claim 10: The telematics device of claim 9, wherein the processor configured to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises the processor configured to: 

obtain data from a serial network on-board the electric vehicle; 

compare the data obtained from the serial network to the plurality of fingerprints to identify a matching fingerprint, each of the plurality of fingerprints being stored in association with a vehicle identification instruction set; 

identify a vehicle identification instruction set corresponding to the matching fingerprint; and perform the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle. 


Claim 11: The telematics device of claim 10, wherein the processor configured to obtain the data from the serial network on-board the electric vehicle comprises the processor configured to obtain the data from the serial network on-board the electric vehicle for a pre-determined period of time. 


Claim 12: The telematics device of claim 10, wherein the data obtained from the serial network further comprises a payload filter of a CAN bus message. 


Claim 13: The telematics device of claim 9, wherein the processor configured to obtain the data definition set for the electric vehicle from the server comprises: communicating a vehicle identifier for the electric vehicle to the server; and receiving the data definition set for the electric vehicle from the server. 

 
Claim 14: The telematics device of claim 9, wherein the processor is further configured to reduce a rate at which data is transmitted to the server when the electric vehicle is in the charging mode. 


Claim 15: The telematics device of claim 9, wherein the processor is further configured to reduce a rate at which data is obtained from the 


Claim 16: A system for managing a fleet of vehicles, the system comprising: 

a server storing a plurality of vehicle identifiers, the vehicle identifiers being stored in association with data definition sets; 

a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being in communication with the server, the telematics device having a connection port, a memory, and a processor; the connection port for obtaining non-OBD2 communication data from the electric vehicle, the memory being operably connected to the processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and the processor configured to: 

obtain the non-OBD2 communication data from an OBD2 port of the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode, 

wherein the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition, wherein the CAN bus signal definition comprises at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor, and wherein the request-response definition comprises at least one parameter to request and an interpretation definition for the at least one parameter.


	.
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1 and 9 of prior U.S. Patent No. (11,051,143). This is a statutory double patenting rejection.

Instant Application
US Patent 11,041,143
Claim 1: A method for managing a fleet of vehicles, the method comprising: 

providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining non-OBD2 communication data from an OBD2 port of the electric vehicle; 

using the telematics device to identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

providing a data definition set for the electric vehicle to the telematics device; and 

using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle, wherein the vehicle mode comprises at least one of a charging mode, a driving mode, and a parked mode.  

Claim 6: The method of claim 1, wherein providing the data definition set for the electric vehicle to the telematics device comprises: 

providing a server, the server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 

communicating a vehicle identifier for the electric vehicle from the telematics device to the server; 

locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle; and 


communicating the data definition set for the electric vehicle from the server to the telematics device.  

Claim 7: The method of claim 6, wherein: 

the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition; 

the CAN bus signal definition comprising at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor; and 

the request-response definition comprising at least one request parameter and an interpretation definition for the at least one request parameter. 

Claim 1: A method for managing a fleet of vehicles, the method comprising: 

providing a telematics device for an electric vehicle of the fleet of vehicles, the telematics device being capable of obtaining non-OBD2 communication data from an OBD2 port of the electric vehicle; 

using the telematics device to identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

providing a data definition set for the electric vehicle to the telematics device; and 

using the telematics device and the data definition set to determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle, wherein the vehicle mode comprises at least one of a charging mode, a driving mode, and a parked mode, 

wherein providing the data definition set for the electric vehicle to the telematics device comprises: 

providing a server, the server storing a plurality of vehicle identifiers, the plurality of vehicle identifiers being stored in association with data definition sets; 

communicating a vehicle identifier for the electric vehicle from the telematics device to the server; 

locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle; and 


communicating the data definition set for the electric vehicle from the server to the telematics device, 

wherein 

the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition, 

wherein the CAN bus signal definition comprises at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor, and 

wherein the request-response definition comprises at least one request parameter and an interpretation definition for the at least one request parameter.
Claim 12: A telematics device for managing an electric vehicle, the device comprising: 

an OBD2 port for obtaining non-OBD2 communication data from the electric vehicle; Application No.: 16/928,3355 Docket No.: G0885.70013US01 Amendment dated April 6, 2021 First Preliminary Amendment 

a wireless communication interface for communicating with a server storing a plurality of vehicle identifiers, the plurality of vehicle 

a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and 

the processor configured to: 

obtain data from the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non- OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode. 


Claim 19: The telematics device of claim 12, wherein: 

the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition; 

the CAN bus signal definitions comprising at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor; and 

the request-response definition comprising at least one parameter to request and an interpretation definition for the at least one parameter.  

Claim 9: A telematics device for managing an electric vehicle, the device comprising: 

an OBD2 port for obtaining non-OBD2 communication data from the electric vehicle; 

a wireless communication interface for communicating with a server storing a plurality of vehicle identifiers, the plurality of vehicle 

a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set; and 

the processor configured to: 

obtain data from the electric vehicle; 

identify the electric vehicle based at least in part on the non-OBD2 communication data obtained from the electric vehicle; 

obtain a data definition set for the electric vehicle from the server; and 

determine whether the electric vehicle is in a vehicle mode based on the non-OBD2 communication data obtained from the electric vehicle and the data definition set for the electric vehicle, the vehicle mode of the electric vehicle comprising at least one of a charging mode, a driving mode, and a parked mode, 


wherein 


the data definition set for the electric vehicle comprises at least one of a CAN bus signal definition and a request-response definition, 

wherein the CAN bus signal definition comprises at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor, and 

wherein the request-response definition comprises at least one parameter to request and an interpretation definition for the at least one parameter. 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 12, 14-15, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US-2014/0213238) in view of Martikka et al. (US-9,468,835) and Kalinadhabhotla et al. (US-8,682,525).

In regards to claim 1, Giraud teaches a method for managing a fleet of vehicles [par. 0080 L. 1-4]. Furthermore, Giraud teaches that the method comprises a step of providing a telematics device for a vehicle of the fleet of vehicles, wherein the telematics device is capable of obtaining communication data from an OBD2 port of the vehicle [fig. 1 element 114 (telematics device), par. 0028 L. 1-6, par. 0044 L. 1-14]. Giraud teaches that the communication data obtained from the OBD2 port includes data obtained from external sensors, battery level (charge of battery) and VIN information [par. 0044 L. 1-14]. This teaching means that the obtained communication data from the OBD2 port of the vehicle includes non-OB2 communication data such as data from external sensors, battery level and VIN information. Furthermore, Giraud teaches that the obtained data includes a vehicle identification number used to identify the vehicle [par. 0044 L. 10-11, par. 0071 L. 1-7]. This teaching means that the method comprises 
Giraud teaches that the telematics device can connect to different types of vehicles [par. 0025 L. 6-12, par. 0080 L. 1-4]. However, Giraud does not teach that the method comprises a step of providing a data definition set for the vehicle to the telematics device.
On the other hand, Martikka teaches that a communication module that can be connected to a plurality of devices can obtain data definition set for the device from a server based on the identification data obtained from the device [col. 6 L. 16-20 and L. 45-52, col. 16 L. 38-46]. This teaching means that the method comprises a step of providing a data definition set for an attached device, which in this case is the vehicle to communication module (the telematics device).
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Martikka’s teachings of obtaining data definition set for the attached device from a server in the method taught by Giraud because it will permit the telematics device to adapt to any type of vehicle that is connected to it.
The combination of Giraud and Martikka teaches that the data definition set is instructions that permits the telematics device to understand and analyze the data received from the vehicle which in this case includes the non-OBD communication data [see Martikka col. 9 L. 36-43]. Also, the combination teaches that the telematics analyzes the non-OBD2 communication data in order to detect a vehicle mode such as a driving mode or a parked mode [see Giraud par. 0073 L. 8-10, par. 0074 L. 1-9]. These combination’s teachings means that the method comprises a step of using the 
The combination of Giraud and Martikka teaches that the telematics device can connect to different types of vehicles [see Giraud par. 0025 L. 6-12, par. 0080 L. 1-4]. However, the combination does not teach that the vehicle is an electric vehicle.
On the other hand, Kalinadhabhotla teaches that telematics device can also work with electric vehicles [col. 3 L. 25-28, col. 4 L. 16-23].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kalinadhabhotla’s teachings of using the telematics device in an electric vehicle in the method taught by the combination because it will permit the telematics device also to be able to obtain state information from an electric vehicle.

In regards to claim 2, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, further teaches that it is well known in the art that the telematics device can be connected to the vehicle via a vehicle’s CAN network in order to obtain the data [see Kalinadhabhotla col. 1 L. 35-41]. This teaching means that the step of using the telematics device to identify the electric vehicle based on the non-OBD2 communication data obtained from the electric vehicle comprises a step of obtaining data from a serial network on-board the electric vehicle.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kalinadhabhotla’s teachings of connecting the 
Furthermore, the combination teaches that the method comprises a step of comparing the data obtained from the serial network to a plurality of identifiers (fingerprints) stored on the telematics device to identify a matching fingerprint [see Martikka col. 6 L. 40-45]. Also, the combination teaches that each of the plurality of fingerprints being stored in association with a vehicle identification instruction set [see Martikka col. 6 L. 40-45]. Also, the combination teaches that the method comprises a step of identifying a vehicle identification instruction set corresponding to the matching fingerprint, and a step of performing the vehicle identification instruction set corresponding to the matching fingerprint to obtain a vehicle identifier for the electric vehicle [see Martikka col. 6 L. 40-45].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Martikka’s teachings of identifying a vehicle identification instruction set in the method taught by the combination because it will permit the telematics device to recognize the vehicle that is attached to the telematics device and to know how to analyze the data received from the attached vehicle.

In regards to claim 3, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 2 above, further teaches that the method comprises a step of obtaining the data from the serial network on-board the electric vehicle for a pre-determined period of time [see Giraud par. 0045 L. 1-4 and L. 9-12, see Kalinadhabhotla col. 1 L. 35-41].
In regards to claim 6, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, further teaches that the method comprises a step of providing a server, wherein the server stores a plurality of vehicle identifiers and the plurality of vehicle identifiers are stored in association with data definition sets [see Martikka col. 16 L. 38-46]. Also, the combination teaches that the method comprises a step of communicating a vehicle identifier for the electric vehicle from the telematics device to the server [see Martikka col. 16 L. 38-46]. The combination further teaches that the method comprises a step of locating the data definition set for the electric vehicle based on the vehicle identifier for the electric vehicle and a step of communicating the data definition set for the electric vehicle from the server to the telematics device [see Martikka col. 16 L. 38-46].

In regards to claim 12, the combination of Giraud, Martikka and Kalinadhabhotla, as shown in claims 1 and 6 above, teaches the claimed telematics device performing the claimed functions. Also, the combination teaches that the telematics device comprises a wireless communication interface for communicating with a server storing a plurality of vehicle identifiers [see Giraud fig. 1 elements 114 and 132, fig. 5 element 5, see Martikka col. 16 L. 38-46]. Furthermore, the combination teaches that the plurality of vehicle identifiers are stored in association with data definition sets [see Martikka col. 16 L. 38-46]. The combination further teaches that the telematics device comprises a memory operably connected to a processor and storing a plurality of fingerprints and a plurality of vehicle identification instruction sets, each fingerprint being stored in association with a vehicle identification instruction set [see Giraud fig. 5 

In regards to claim 14, the combination of Giraud, Martikka and Kalinadhabhotla, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 15, the combination of Giraud, Martikka and Kalinadhabhotla, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 18, the combination of Giraud, Martikka and Kalinadhabhotla, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 23, the combination of Giraud, Martikka and Kalinadhabhotla, as shown in claims 1, 6 and 12 above, teaches the claimed limitations.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US-2014/0213238) in view of Martikka et al. (US-9,468,835) and Kalinadhabhotla et al. (US-8,682,525 as applied to claim(s) 2 and 14 above, and further in view of Hartkopp et al. (US-10,389,744).

In regards to claim 5, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, further teaches that it is well known in the art that the 
On the other hand, Hartkopp teaches that can messages can include CAN ID that described the message type (payload filter) and a payload [col. 9 L. 5-11].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hartkoop’s teachings of including a payload filter in the CAN message in the method taught by the combination because it will permit the system to quickly identify which type of data/message has been transmitted. 

In regards to claim 17, the combination of Giraud, Martikka, Kalinadhabhotla and Hartkopp, as shown in claim 5 above, teaches the claimed limitations.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US-2014/0213238) in view of Martikka et al. (US-9,468,835) and Kalinadhabhotla et al. (US-8,682,525 as applied to claim(s) 1 and 12 above, and further in view of Camacho et al. (US-2013/0275368) and Vassilieff (US-8,742,915).

In regards to claim 8, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, does not teach that a step of determining that the electric vehicle is in a charging mode.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Camacho’s teachings of determining when the vehicle is in a charging mode in the method taught by the combination because it will permit the system to know how and when the battery is being charged.
The combination of Giraud, Martikka, Kalinadhabhotla and Camacho further teaches that the communication data is transmitted to a server [see Giraud par. 0004 L. 1-3, par. 0036 L. 1-2, par. 0047 L. 1-3]. However, the combination does not teach that a rate at which data is transmitted from the electric vehicle to a server is reduced when in charging mode.
On the other hand, Vassilieff teaches the concept of reducing the transmission of data to a central station when it is determined that the vehicle is in a parked mode [col. 2 L. 28-36].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Vassilieff’s teachings of reducing the rate at which data is transmitted to the central station when the vehicle is in a parked mode in the method taught by the combination because it will permit to save energy when the vehicle is not in motion and does not need to monitor the state of the vehicle.
The combination of Giraud, Martikka, Kalinadhabhotla, Camacho and Vassilieff teaches that the vehicle is an electric vehicle and that it can be determined when the electric vehicle is in the charging mode [see Kalinadhabhotla col. 4 L. 16-20, see Camacho par. 0037 L. 3-10]. It is inherent that the electric car when the in charge mode 

In regards to claim 20, the combination of Giraud, Martikka, Kalinadhabhotla, Camacho and Vassilieff, as shown in claim 8 above, teaches the claimed limitations.

Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US-2014/0213238) in view of Martikka et al. (US-9,468,835) and Kalinadhabhotla et al. (US-8,682,525 as applied to claim(s) 1 and 12 above, and further in view of Vassilieff (US-8,742,915).

In regards to claim 9, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, teaches that it can be determined that the electric vehicle is in a parked mode [see Giraud par. 0074]. However, the combination does not teach that 
On the other hand, Vassilieff teaches that when it is determined that the vehicle is in a parked mode (not in a driving mode), the frequencies of measurements of parameters is reduced [col. 2 L. 28-32]. This means that in response to determining that the vehicle is not in a driving mode, it is reduced a rate at which data is obtained from the vehicle.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Vassilieff’s teachings of reducing the rate at which data is obtained from the vehicle when the vehicle is in a parked mode in the method taught by the combination because it will permit to save energy when the vehicle is not in motion and does not need to monitor the state of the vehicle.

In regards to claim 21, the combination of Giraud, Martikka, Kalinadhabhotla and Vassilieff, as shown in claim 9 above, teaches the claimed limitations.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US-2014/0213238) in view of Martikka et al. (US-9,468,835) and Kalinadhabhotla et al. (US-8,682,525 as applied to claim(s) 1 and 12 above, and further in view of Camacho et al. (US-2013/0275368).

In regards to claim 10, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, further teaches that the vehicle is an 
On the other hand, Camacho teaches that the telematics unit determines if the vehicle is in a charging mode and if the vehicle is in the charging mode, the telematics unit obtains data regarding charge metrics [par. 0037 L. 3-10]. Camacho teaches that the charge metrics are at least one of charge start time, a starting battery state of charge, and ending battery state of charge and location coordinates [par. 0037 L. 10-14 and L. 21-22].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Camacho’s teachings of monitoring charge metrics when the vehicle is in a charging mode in the method taught by the combination because it will permit the system to know how and when the battery is being charged.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (US-2014/0213238) in view of Martikka et al. (US-9,468,835) and Kalinadhabhotla et al. (US-8,682,525 as applied to claim(s) 1 and 12 above, and further in view of Ruvio et al. (US-2019/0036946).

In regards to claim 11, the combination of Giraud, Martikka and Kalinadhabhotla, as applied in claim 1 above, further teaches that the it can be determined when the vehicle is in the driving mode [see Giraud par. 0074 L. 6-9]. 
On the other hand, Ruvio teaches that trip metrics such as battery consumption (starting and ending battery state of charge) and gas consumption during a trip (total fuel consumed amount) can be determined while in driving mode. This means that in response to determining that the vehicle is in a driving mode, determining trip metrics including at least one of a total fuel consumed amount, a starting battery state of charge and an ending battery state of charge.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ruvio’s teachings of monitoring trip metrics when the vehicle is in a driving mode in the method taught by the combination because it will permit the system to monitor the battery and fuel consumption while the vehicle is being driven.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al. (US-9,635,518) teaches a step of obtaining battery charge data from an electric vehicle via an OBD2 port [fig. 8A element 810, col. 5 L. 13-14, col. 8 L. 51-63, col. 16 L. 32-39].

Fish et al. (US-10,467,906) teaches a step of obtaining battery charge data and rate of consumption from an electric vehicle via an OBD2 port [col. 8 L. 54-67].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685